              Case 19-01202-LMI        Doc 47-1     Filed 02/20/20   Page 1 of 3

                                                                                          CLOSED,EGT
                                 U.S. District Court
                          Southern District of Florida (Miami)
                   CIVIL DOCKET FOR CASE #: 1:19−cv−23792−KMW

Richemond et al v. Equitymax, Inc. et al                      Date Filed: 09/11/2019
Assigned to: Judge Kathleen M. Williams                       Date Terminated: 11/14/2019
Case in other court: USBC−MIA, 19−01202−LMI                   Jury Demand: None
Cause: 28:0157 Motion for Withdrawal of Reference             Nature of Suit: 423 Bankruptcy Withdrawl
                                                              Jurisdiction: Federal Question
Plaintiff
Adrien Richemond                                represented by Julio Cesar Marrero
                                                               Marrero, Chamizo, Marcer Law, LP
                                                               3850 Bird Road, Suite 902
                                                               Coral Gables, FL 33146
                                                               305−446−0163
                                                               Email: eqramul@marrerorealestatelaw.com
                                                               ATTORNEY TO BE NOTICED

                                                              Richard Siegmeister
                                                              Richard Siegmeister, P.A.
                                                              One Plaza Brickell, Suite 304
                                                              1800 S.W. 1 Avenue
                                                              Miami, FL 33129−1180
                                                              305−859−7376
                                                              Fax: 305 859−7378
                                                              Email: rspa111@att.net
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Madeleine Richemond                             represented by Julio Cesar Marrero
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

                                                              Richard Siegmeister
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
Equitymax, Inc.                                 represented by Jerome Lewis Tepps
                                                               Jerome L. Tepps, P.A.
                                                               4300 N. University Dr.
                                                               Suite C−102
                                                               Sunrise, FL 33351
                                                               954−565−3231
                                                               Email: jerome@teppslawfirm.com
                                                               ATTORNEY TO BE NOTICED

                                                              William Andrew Treco
                                                              Jerome L. Tepps, P.A.
                                                              4300 N. University Dr.
                                                              Suite C−102
                                                              Sunrise, FL 33351
                                                              954−565−3231
                                                              Email: william@teppslawfirm.com
                                                              ATTORNEY TO BE NOTICED

Defendant
              Case 19-01202-LMI            Doc 47-1       Filed 02/20/20      Page 2 of 3

Title Quest Investments, LLC                          represented by Natalie F. Guerra−Valdes
                                                                     Valdes Law Firm, P.A.
                                                                     633 SE 3rd Avenue
                                                                     Suite 301
                                                                     Ft. Lauderdale, FL 33301
                                                                     (954)764−7878
                                                                     Fax: (954)764−7272
                                                                     Email: eservice@valdeslawfirmpa.com
                                                                     ATTORNEY TO BE NOTICED

Defendant
United Financial Counselors, Inc.                     represented by United Financial Counselors, Inc.
                                                                     2321 Hollywood Blvd
                                                                     Hollywood, FL 33020
                                                                     PRO SE

Defendant
Jason Walowitz                                        represented by Jason Walowitz
                                                                     235 SE 4th Lane
                                                                     Pompano Beach, FL 33060
                                                                     PRO SE

Defendant
Stan L. Riskin                                        represented by Stanley L. Riskin
                                                                     Stan L. Riskin, P.A.
                                                                     20801 Biscayne Boulevard
                                                                     Suite 506
                                                                     Aventura, FL 33180
                                                                     305−936−8844
                                                                     Fax: 305−627−3831
                                                                     Email: SLRISKIN@AOL.COM
                                                                     ATTORNEY TO BE NOTICED


 Date Filed      #      Docket Text
 09/11/2019          1 MOTION (COMPLAINT) to Withdraw Reference Bankruptcy Court case number
                       19−1202−LMI., filed by Stan L. Riskin.(dcn) (Entered: 09/11/2019)
 09/11/2019          2 Bankruptcy Transmittal of Designated Record to District Court re 1 Bankruptcy Motion
                       (Complaint) to Withdraw Reference filed by Stan L. Riskin (Attachments: # 1 Docket
                       Sheet, # 2 Movant's Designated Items from Case # 19−1202−LMI, # 3 Movant's
                       Designated Items from Case # 19−12823−LMI)(dcn) (Entered: 09/11/2019)
 09/11/2019          3 Clerks Notice of Judge Assignment to Judge Kathleen M. Williams.

                        Pro se (NON−PRISONER) litigants may receive Notices of Electronic Filings (NEFS)
                        via email after filing a Consent by Pro Se Litigant (NON−PRISONER) to Receive
                        Notices of Electronic Filing. The consent form is available under the forms section of our
                        website. (jc) (Entered: 09/11/2019)
 09/11/2019          4 Bankruptcy Filing of Motion to Withdraw Reference Pursuant to 28 USC 157(d) with
                       District Court (jc) (Entered: 09/11/2019)
 09/25/2019          5 MOTION to Dismiss with Prejudice 2 Bankruptcy Transmittal of Designated Record to
                       District Court, , MOTION TO DISMISS 2 Bankruptcy Transmittal of Designated Record
                       to District Court, FOR FAILURE TO STATE A CLAIM or in the alternative (
                       Responses due by 10/9/2019), MOTION for More Definite Statement With Incorporated
                       Memorandum of Law ( Responses due by 10/9/2019) by Stan L. Riskin. (Riskin, Stanley)
                       (Entered: 09/25/2019)
 09/27/2019          6 FIRST Clerk's Notice of Undeliverable Mail re 3 Clerk's Notice of Judge Assignment,.
                       US Mail returned for: United Financial Counselors, Inc.. The Court has not located an
                       updated address for this party. After two undeliverable notices from the Court, notices
             Case 19-01202-LMI        Doc 47-1      Filed 02/20/20       Page 3 of 3

                  will no longer be sent to this party in this case until a correct address is provided. (mp)
                  (Entered: 09/27/2019)
11/08/2019     7 PAPERLESS ORDER TO SHOW CAUSE. THIS MATTER is before the Court on
                 Defendant Stan L. Riskin's motion to dismiss 5 . Plaintiff's response was due October 9,
                 2019. To date, Plaintiff has failed to file a response. Accordingly, Plaintiff is ORDERED
                 to SHOW CAUSE by November 13, 2019 at 5:00 PM as to why Defendant's motion to
                 dismiss should not be granted by default. Signed by Judge Kathleen M. Williams on
                 11/8/2019. (jws) (Entered: 11/08/2019)
11/12/2019     8 RESPONSE by Adrien Richemond, Madeleine Richemond. (Attachments: # 1 Exhibit, #
                 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit)(Siegmeister, Richard) (Entered:
                 11/12/2019)
11/12/2019     9 RESPONSE TO ORDER TO SHOW CAUSE by Adrien Richemond, Madeleine
                 Richemond. (Siegmeister, Richard) (Entered: 11/12/2019)
11/12/2019    10 CERTIFICATE OF SERVICE by Adrien Richemond, Madeleine Richemond re 9
                 Response to Order to Show Cause, 8 Response/Reply (Other) (Siegmeister, Richard)
                 (Entered: 11/12/2019)
11/14/2019        PAPERLESS ORDER DISMISSING CASE WITHOUT PREJUDICE. THIS
                  MATTER is before the Court on Plaintiff's response to the Court's order to show cause 9 .
                  Plaintiff was required to file a response to Defendant's motion to dismiss 5 by October 9,
                  2019. On November 8, 2019, the Court ordered Plaintiff to show cause as to why
                  Defendant's motion to dismiss should not be granted by default for failure to respond 7 .
                  On November 12, 2019, Plaintiff filed its response to the Court's order to show cause 9
                  and its response to the motion to dismiss 10 .

                  Upon review of Plaintiff's response to the Court's order to show cause 9 , the Court finds
                  that Plaintiff has not established good cause excusing its failure to timely respond to the
                  motion. It is further ORDERED AND ADJUDGED that Plaintiff's response to the
                  motion to dismiss 10 is STRICKEN, as it was filed untimely and without leave of court,
                  and Plaintiff has failed to establish good cause for its delay. See Pollo Campestre, S.A. de
                  C.V. v. Campero, Inc., No. 19−20001−CIV, 2019 WL 3752575 (S.D. Fla. Aug. 8, 2019)
                  (refusing to consider an untimely filed response where party failed to seek an extension or
                  proffer an adequate explanation for its untimeliness).

                  Accordingly, it is ORDERED AND ADJUDGED that Defendant's motion to dismiss 5
                  is deemed unopposed and is GRANTED BY DEFAULT pursuant to Local Rule 7.1(c),
                  which states that the failure to serve an opposing memorandum of law within 14 days
                  after the service of a motion "may be deemed sufficient cause for granting the motion by
                  default." S.D. Fla. L.R. 7.1(c). See also De Leon v. S. Transp. Grp., Inc., No.
                  16−23879−CIV, 2016 WL 9274928, at *1 (S.D. Fla. Dec. 20, 2016), report and
                  recommendation adopted, No. 16−23879−CIV, 2017 WL 2899977 (S.D. Fla. Jan. 23,
                  2017) (granting motion where opposing party "did not demonstrate good cause for failing
                  to respond... "). Thus, this matter is DISMISSED WITHOUT PREJUDICE AND
                  CLOSED. Signed Judge Kathleen M. Williams. (clu). (Entered: 11/14/2019)
